Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Applicant’s reply filed on 2/18/22 is acknowledged.  Claims 29-34, 38 and 40 are pending. Claim 29 has been amended.  Claims 29-34, 38 and 40 are under consideration.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claimed methods are novel and non-obvious over the teachings of the prior art.  The closest prior art is Doan (US 2015/0224045).
Doan teaches compositions for radiation curable nail coatings and methods of applying such radiation curable nail coatings and finishing preparations are provided (e.g. abstract). Doan teaches that the composition is useful for natural or artificial nails (e.g. paragraph 0006, 0061, 0129, 0141, 0160, 0171, Fig 2).  Doan teaches that the composition is cured by UV lamp in less than 10 minutes (e.g. paragraph 0103 and 0115). Doan teaches that the compositions last for a significantly longer period of time, in some cases weeks longer, compared to traditional compositions (e.g. paragraph 0003). 
Doan teaches that the composition comprises:
50-75% by weight of polyurethane acrylate oligomer, 
10-25% by weight of 2-hydroxyethyl methacrylate, 
0.1-1% by weight of hydroxycyclohexyl phenyl ketone, and 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 29-34, 38 and 40 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/NICOLE P BABSON/Primary Examiner, Art Unit 1619